Citation Nr: 0030042	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for residuals of a 
nasal fracture, including a blocked nasal lacrimal duct.

2.  Entitlement to service connection for residuals of a left 
ring finger injury.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from April 30, 1955, to 
July 31, 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
1999 by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (ROIC) in Philadelphia, 
Pennsylvania, denying the veteran's claims of entitlement to 
service connection for residuals of a nose fracture, 
residuals of a right rib injury, residuals of a left eye 
injury, residuals of a fracture of the left fourth finger, 
and a hip disorder.  Such denials were based on the ROIC's 
determination that each such claim was not well grounded 
under 38 U.S.C.A. § 5107(a), as in effect prior to October 
30, 2000.  A notice of disagreement as to all issues denied 
was submitted in May 1999, following which the RO issued a 
statement of the case with issues styled as follows:

1.  Service connection for blocked nasal lacrimal 
duct (claimed as eye condition).

2.  Service connection for residuals left ring 
finger injury.

Notice is taken that ROIC personnel in the above-noted 
statement of the case incorrectly linked the blockage of the 
veteran's nasal duct to the veteran's claim for service 
connection for residuals of an eye injury, and moreover, 
failed to address those other issues denied in February 1999 
for which a valid notice of disagreement had been entered in 
May 1999.  The latter action is in violation of the holding 
of the United States Court of Appeals for Veterans Claims in 
Manlincon v. West, 12 Vet. App. 238 (1999), and requires a 
remand for issuance of a statement of the case as to those 
issues.

The record reflects that, among other things, that service 
medical and personnel records of the veteran were destroyed 
by fire at the National Personnel Records Center (NPRC) in 
1973 and that attempts to search alternate sources for 
evidence documenting the claimed in-service injury have been 
unsuccessful.  In this regard, the veteran has been unable to 
recall much of the needed information, such as the dates of 
medical treatment and his unit of assignment, so as to enable 
the NPRC to initiate any such search.  

VA bone and eye examinations were requested by the ROIC in 
July 1998, and regarding those evaluations, there is shown in 
the claims folder to be only a confidential ad hoc summary of 
the bone examination performed in September 1998.  Findings 
from the September 1998 evaluation yielded diagnoses of 
residuals of an injury from a fall from a fence resulting in 
a fracture of the left nose which is healed, but leaving him 
with a blocked nasal lacrimal duct; as well as degenerative 
arthritis of the terminal phalanx of the left fourth finger, 
leaving it without any motion.  X-rays at that time were 
noted to identify degenerative joint disease and deformity of 
the left fourth finger.  

Based on the limited history, as well as the diagnoses, set 
forth at the time of the VA bone examination in 1998, the 
Board is unable to conclude that there is no reasonable 
possibility that further assistance to the veteran will aid 
in the establishment of entitlement.  See H.R. 4864, the 
"Veterans Claims Assistance Act of 2000 (to be codified at 
38 U.S.C.A. § 5103A).  Such assistance would necessarily 
include further clarification from the veteran of the claimed 
in-service injury, yet another attempt to secure clarifying 
information from him as to the dates and places of in-service 
treatment for such injury, and additional efforts to obtain 
service data from alternate sources as well as VA and non-VA 
examination and treatment records, to which, in part, he 
specifically references.

As well, it is apparent that the veteran, in connection with 
an earlier claim for VA pension benefits, presented a brief 
statement, dated in February 1985, from a private attending 
physician who noted that the veteran had been his patient 
since 1982 and suffered from chronic arthritis, as well as 
right shoulder bursitis.  Efforts to secure copies of 
treatment records compiled by that physician are deemed to be 
in order.

Based on the foregoing, further assistance to the veteran is 
needed.  Accordingly, this matter is REMANDED to the ROIC for 
the following actions:

1.  The ROIC should contact the veteran 
in writing in order to permit him to 
furnish clarifying details regarding the 
claimed in-service injury which led to 
nasal fracture and arthritis of the left 
fourth finger, including the approximate 
date of such injury, his duty station and 
unit of assignment (company, battalion, 
regiment, etc.) at the time, and the 
length of period in which he received 
medical treatment for the residuals of 
the injury.  In addition, it should be 
ascertained from the veteran whether he 
underwent medical examination or 
treatment from any source during post-
service years for residuals of a nasal 
fracture or left fourth finger injury, 
and, if so, he should be asked to provide 
the names and addresses of those medical 
professionals or facilities where such 
examination or treatment occurred.  The 
approximate date of any such 
examination/treatment would also be of 
assistance.

2.  Upon receipt of the information 
provided by the veteran, the ROIC should 
request that the NPRC undertake a search 
of alternate sources for in-service data 
relating to treatment received by the 
veteran for residuals of a nasal fracture 
and a left fourth finger injury.  Efforts 
must also be made to contact those 
medical professionals and/or institutions 
cited by the veteran as having provided 
examination or treatment for the 
disabilities in question in order to 
obtain pertinent records.  Specific 
efforts must be made to contact (at the 
address listed in his report) the 
physician who, according to his February 
1985 statement already of record, treated 
the veteran from 1982 to 1985 for the 
purpose of securing records of the 
veteran's treatment.  Once any of the 
foregoing records have been obtained, 
they must then be associated with the 
veteran's claims folder.

3.  Additionally, the ROIC should obtain 
complete copies of all VA medical 
examinations performed in or about July 
1998, as well as any records of VA 
medical treatment compiled during post-
service years, particularly those 
referring to the treatment referenced by 
the veteran as having been received since 
July 1998.  Once obtained, such records 
must be made a part of the claims folder.

4.  The ROIC should issue a statement of 
the case to the veteran with respect to 
the issues of the veteran's entitlement 
to service connection for residuals of a 
right rib injury, residuals of a left eye 
injury, and a left hip disorder, which 
were denied by the ROIC in its rating 
decision in February 1999 and for which a 
notice of disagreement was filed in May 
1999.  The veteran should be notified of 
the need to file a substantive appeal is 
he wants these issues considered by the 
Board.

5.  Lastly, the ROIC should adjudicate 
the merits of the veteran's claims of 
entitlement to service connection for 
residuals of a nasal fracture, including 
a blocked nasal lacrimal duct, and for a 
residuals of a left fourth finger injury, 
based on all of the evidence of record 
and all governing legal authority.  In 
the event that the benefits sought 
continue to be denied, the veteran should 
be furnished a supplemental statement of 
the case.  The veteran must then be 
afforded an opportunity to respond 
thereto, following which the case should 
be returned to the Board for further 
review.

The veteran is hereby advised of his right to submit any 
additional evidence or argument in support of the instant 
claims for VA compensation benefits.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to obtain additional evidentiary and procedural development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, there claims must be afforded expeditious treatment 
by the ROIC.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


